Citation Nr: 0721523	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-26 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
disorder, currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated 50 percent disabling.

3.  Entitlement to an increased rating for tinnitus, 
currently rated 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

5.  Entitlement to an effective date earlier November 17, 
2003, for the grant of the 50 percent rating for service-
connected anxiety disorder.

6.  Entitlement to an effective date earlier November 17, 
2003, for the grant of the 50 percent rating for service-
connected bilateral hearing loss.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO). 

In December 2006, the veteran appeared at the RO and offered 
testimony in support of his claim at a video conference 
hearing before the undersigned.  A transcript of the 
veteran's testimony has been associated with his claims file.

The issues of entitlement to increased ratings for anxiety 
disorder and hemorrhoids are addressed in the REMAND attached 
to the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.
FINDINGS OF FACT

1.  The veteran's bilateral hearing loss exhibits an 
exceptional pattern of hearing impairment manifested by level 
VIII hearing in the right ear and level VII hearing in the 
left ear. 

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

3.  The veteran's claim for increased disability ratings for 
anxiety and bilateral hearing loss, was received on November 
17, 2003, and he was assigned 50 percent disability ratings 
for each disorder in an April 2004 decision, effective 
November 17, 2003.

4.  The veteran did not perfect an appeal to the April 2004 
rating decision, in which the RO assigned 50 percent 
evaluations for anxiety and bilateral hearing loss, effective 
November 17, 2003.

5.  In August 2005, the veteran submitted a claim which 
requested an earlier effective date for the assignment of the 
50 percent disability ratings for anxiety and bilateral 
hearing loss; there is no evidence that the veteran alleged 
clear and unmistakable error (CUE) in the prior April 2004 
rating decision.

6.  Prior to the promulgation of a decision in the appeal, 
the veteran in testimony presented at a hearing on appeal 
withdrew his appeal on the issue of entitlement to a TDIU.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral 
hearing loss, in excess of 50 percent, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 
4.86(b) and Part 4 Diagnostic Code 6100 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

3.  There is no legal entitlement to an effective date 
earlier than December 9, 1994, for the assignment of 50 
percent disability ratings for anxiety and bilateral hearing 
loss.  38 U.S.C.A. § 5110 (West Supp. 2005); 38 C.F.R. § 
3.400 (2006).

4.  The criteria for withdrawal of a substantive appeal by 
the appellant on the issue of entitlement to a TDIU have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2005 and April 
2006; a rating decision in March 2006; and a statement of the 
case.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

I.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A.  Bilateral hearing loss

The VA rating schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by State-
licensed audiologists including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz divided by 
4.  38 C.F.R. § 4.85.  Table VI is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, the 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  38 C.F.R. § 4.85.  

Table VIa is used when the examiner certifies the use of 
speech discrimination test is not appropriate because of 
issues such as language difficulties or inconsistent speech 
discrimination scores, or where indicated under the 
provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the pure tone thresholds in each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 hertz (at 55 
decibels or more) the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. 38 C.F.R. § 
4.86(a).  Where the pure tone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Here, audiologic evaluations conducted in November 2005 show 
that for the right ear pure tone thresholds were 30, 70, 90, 
and 85 decibels at 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively, for a four frequency average of 69 decibels.  
The left ear pure tone thresholds were 25, 80, 95, and 100 
decibels for an average of 76 decibels.  Speech 
discrimination was 64 percent correct in the right ear and 68 
percent correct in the left ear. These findings correspond to 
level VII hearing in the right ear and level VI hearing in 
the left ear.

Significantly, the veteran also has exhibited an exceptional 
pattern of hearing loss under 38 C.F.R. § 4.86(b) as his pure 
tone threshold is 30 decibels or less at 1,000 hertz and 70 
decibels or more at 2,000 hertz in both ears.  Thus, the 
numeric designation for the veteran's right ear hearing loss 
is elevated to VIII and his left ear hearing loss is elevated 
to VII under Table VIa.  That level of hearing loss does not 
warrant a rating greater than 50 percent.  38 C.F.R. § 4.85, 
Table VII.  Therefore, no basis for an evaluation in excess 
of 50 percent is warranted, notwithstanding the veteran's 
exceptional pattern of hearing as demonstrated.

The objective evidence simply has not shown that the 
veteran's service-connected bilateral hearing loss has 
increased to a level in excess of 50 percent.  The veteran's 
contention that his hearing loss is more disabling than 
currently evaluated is insufficient to establish entitlement 
to an increased evaluation for the disability as disability 
ratings for hearing impairment are derived as noted above by 
a mechanical application of the rating schedule.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  Here, the mechanical 
application clearly establishes that a rating greater than 50 
percent is not warranted for bilateral hearing loss.  The 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating and the claim is denied.

B.  Tinnitus

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision. In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the CAVC 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus of 10 
percent.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is 
no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  In a case where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Therefore, the veteran's claim 
for an increased rating for tinnitus is denied.


II.  Earlier effective dates

Except as otherwise provided, the effective date of a 
compensation award will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

If an increase in disability occurred prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable" if the claim was received 
within one year from that date, otherwise the award is 
effective from the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R.§ 
3.400(o)(1)(2).  Harper v. Brown, 10 Vet. App. 125 (1997).  
In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In general, "date of receipt" means the date on which a 
claim, information or evidence was received in VA.  38 C.F.R. 
§ 3.1(r).

The Board finds that an effective date prior to November 17, 
2003, for grant of a 50 percent rating for service-connected 
anxiety and a 50 percent rating for bilateral hearing loss, 
is not warranted.

A 10 percent rating for anxiety was continued by a December 
1999 rating decision.  The veteran appealed that decision.  
The veteran's service-connected anxiety was assigned an 
increased 30 percent rating in an April 2003 rating decision, 
effective September 25, 1999, the date of receipt of his 
claim for increase.  Entitlement to a rating greater than 30 
percent rating was denied by a July 2003 Board decision.  The 
veteran did not appeal that decision and it became final.  
38 U.S.C.A. § 7104.

A 10 percent rating for bilateral hearing loss was granted by 
a December 1999 rating decision, effective September 25, 
1999, the date of receipt of the veteran's claim for 
increase.  The veteran did not perfect and appeal of that 
decision and it became final.  38 U.S.C.A. § 7105(c).


The record shows that VA received the veteran's claim for 
increased ratings for anxiety and bilateral hearing loss on 
November 17, 2003.  A rating decision by the RO dated in 
April 2004 increased the disability ratings for the veteran's 
anxiety from 30 percent to 50 percent disabling and increased 
the disability evaluation for his hearing loss from 10 to 50 
percent.  These increased evaluations were made effective 
from November 17, 2003, the date of receipt of the veteran's 
claim.  The increased ratings were based upon the findings of 
March 2004 VA examinations.  The veteran disagreed with the 
effective dates of the increased ratings in May 2004 and was 
issued a statement of the case in April 2005.  He filed a VA 
Form 9, Appeal to Board of Veterans' Appeals, which was 
received by VA on August 12, 2005.  However, that substantive 
appeal was not timely.  38 C.F.R. § 20.302.  Therefore, the 
April 2004 rating decision that assigned the effective date 
of November 17, 2003, for the increased ratings of 50 percent 
for anxiety and bilateral hearing loss, is final.  
38 U.S.C.A. § 7105(c).

The veteran submitted an April 2006 statement purporting to 
be a notice of disagreement to the effective date for the 
increased ratings.  The veteran was issued a statement of the 
case on those issues in September 2006 and submitted a 
substantive appeal in September 2006.  However, the Board 
finds that the veteran did not, in fact, perfect an appeal of 
the initial assignment of effective dates for the increase 
because the April 2006 purported notice of disagreement was 
not a timely notice of disagreement as to the effective date 
of increase fixed in the April 2004 decision as November 17, 
2003.  38 C.F.R. § 20.302.

Therefore, the veteran's claim for earlier effective dates, 
received in April 2006 constitutes a "freestanding" claim for 
earlier effective dates.  The Board is precluded from 
adjudicating "freestanding" claims for earlier effective 
dates of awards when such claims are not based on clear and 
unmistakable evidence.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  This is not a claim based on clear and unmistakable 
evidence.  Thus, in the absence of evidence that a factually 
ascertainable increase had occurred prior to the date the 
claim was received, then that is the effective date of the 
award.  U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).

There is no evidence in the record that the veteran filed a 
claim for an increased rating for either of these disorders 
prior to November 17, 2003, that was not finally adjudicated.  
The ratings for bilateral hearing loss and anxiety had been 
subject to a final adjudication prior to the November 17, 
2003, claim and the April 2004 rating decision.

Here, the record shows that the RO based its decision to 
grant the veteran 50 percent ratings for anxiety and hearing 
loss solely on the report of findings on examinations 
afforded the veteran in March 2004.  The record shows that 
prior to that, there was no medical evidence to support such 
an increase and that the medical evidence in the year prior 
to the receipt of the November 17, 2003, claim did not 
related to either disability and thus was not adequate for 
rating purposes for either disability.  Thus, it was not 
"factually ascertainable" that a 50 percent rating for either 
disorder was warranted within the year prior to the date the 
veteran filed his claim.  The effective date of the award, 
therefore, is November 17, 2003, the date of receipt of the 
claims for increase.

III.  TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  Appeal 
withdrawals must be in writing, except for appeals withdrawn 
on the record at a hearing, at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.  In a written statement dated in March 
2005, the appellant withdrew his appeal as to the issue of 
entitlement to service connection for a right leg disorder 
and there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to the issue of 
entitlement to a TDIU, and that issue is dismissed.



ORDER

An increased rating for bilateral hearing loss, currently 
rated 50 percent disabling is denied.

A rating in excess of 10 percent for service-connected 
tinnitus, to include entitlement to separate evaluations for 
each ear, is denied.

An effective date earlier November 17, 2003, for the grant of 
the 50 percent rating for service-connected anxiety is 
denied.

An effective date earlier November 17, 2003, for the grant of 
the 50 percent rating for service-connected bilateral hearing 
loss is denied.

The appeal on the issue of entitlement to a TDIU is 
dismissed.


REMAND

Following certification of this case to the Board, medical 
records pertinent to the issue of entitlement to an increased 
rating for the veteran's service-connected anxiety disorder 
on appeal were received directly by the Board.  The RO has 
not had the opportunity to review this evidence in 
conjunction with the veteran's claim and the veteran did not 
submit a waiver of initial review of this evidence by the RO. 

The veteran is seeking an increased evaluation for his 
service-connected hemorrhoids, which he maintains are more 
disabling than currently evaluated.  On most recent VA 
examination in October 2005, the examiner noted that the 
veteran's claims file, although requested, was not made 
available for review in connection with his examination.  
Accordingly, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment, a 
remand to obtain an addendum to the May 2005 VA examination 
is required.  Green v. Derwinski, 1 Vet. App. 121 (1991); 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.326.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the 
October 2005 VA examiner, if available.  
After a review of the record on appeal, 
the examiner should state whether he 
wishes to amend in total or in part any 
of the findings made at his earlier 
examination regarding the veteran's 
hemorrhoids.  The examiner should state 
that the claim file was reviewed.  If 
that examiner is unavailable, refer the 
case to VA examiner.  If the examiner 
deems necessary, schedule an examination.

2.  Then, readjudicate the issues on 
appeal.  If any decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


